In re D Lomak, Joseph; applying for writ of certiorari and/or review, and supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “I”, No. 84-1425; to the Court of Appeal, Fifth Circuit, No. 88-KH-0084.
Granted. This matter is remanded to the district court for purpose of giving the relator an opportunity, at his option, to withdraw his guilty pleas entered on November 26, 1984. The district court is ordered to appoint counsel to assist relator. See, State ex rel Curry v. Guillory, 441 So.2d 204 (La.1983).